               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 LIBERTY MUTUAL INSURANCE                    CV-19-50-GF-BMM
 COMPANY,
                                             AMENDED ORDER
 Plaintiff,

 v.

 JAMES TALCOTT
 CONSTRUCTION, et al.,

 Defendants.

       A telephonic status call was held on September 27, 2019. After discussion

and agreement by the parties, IT IS HEREBY ORDERED that this case is

referred to United States Magistrate Judge John Johnston pursuant to L.R.

72.2(b), for the purpose of conducting a settlement conference. The asset freeze

currently in effect shall remain in effect absent an order from this Court.


       IT IS ALSO ORDERED that Judge Johnston will conduct a telephonic

scheduling call on Monday, September 30, 2019 at 1:00 p.m. The call-in

                                      -1-
number is the same number the parties used on September 27, 2019.


       DATED this 30th day of September, 2019.




                                    -2-
